     Case 2:19-cr-00642-VAP Document 180 Filed 08/13/20 Page 1 of 3 Page ID #:4045



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
13   United States Department of Justice
          950 Pennsylvania Avenue, N.W., Suite 7700
14        Washington, D.C. 20530
          Telephone: (202) 353-0176
15        E-mail: evan.turgeon@usdoj.gov

16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA

18                           UNITED STATES DISTRICT COURT

19                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

20   UNITED STATES OF AMERICA,                No. CR 19-642-VAP
                                              No. CR 20-155-VAP
21              Plaintiff,
                                              ORDER SEALING DOCUMENT
22                    v.

23   IMAAD SHAH ZUBERI,

24              Defendant.

25   For good cause shown, IT IS HEREBY ORDERED THAT:

26         The government’s ex parte application for sealed filing is

27   GRANTED.    The document(s) sought to be filed under seal and the

28   //
     Case 2:19-cr-00642-VAP Document 180 Filed 08/13/20 Page 2 of 3 Page ID #:4046



 1   government’s ex parte application for sealed filing shall be

 2   filed under seal.     The government may produce the underlying

 3   document(s) as permitted or required by applicable law.

 4

 5
      August 13, 2020
 6    DATE                                    HONORABLE VIRGINIA A. PHILLIPS
                                              UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00642-VAP Document 180 Filed 08/13/20 Page 3 of 3 Page ID #:4047



 1                                 IN CASE OF DENIAL:

 2           The government’s application for sealed filing is DENIED.          The

 3   underlying document(s), including the sealing application, shall be

 4   returned to the government, without filing of the document(s) or

 5   reflection of the name or nature of the document(s) on the clerk’s

 6   public docket.

 7

 8

 9    DATE                                    HONORABLE VIRGINIA A. PHILLIPS
                                              UNITED STATES DISTRICT JUDGE
10

11

12   Presented by:

13
        /S/ Judith A. Heinz
14    JUDITH A. HEINZ
      Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
